DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-16 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 6-9, 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (WO 2018025815 A1; pub. Fed. 8, 2018).
Regarding claim 1, Kikuchi et al. disclose: an elevator door sensor arrangement including: a position sensor (fig.3 items 331 & 332) configured to determine a configuration of an elevator door of an elevator car; an auxiliary sensor (fig.3 item 32, pg.6 L209-210) configured to monitor for an object in a sensing region outside of the elevator car, the region being an approach to the elevator car; and a door sensor controller configured to output a signal to a door controller indicating that an object has been sensed by the auxiliary sensor in the sensing region, wherein the sensing region is altered in size and/or location based on the configuration of the elevator door as determined by the position sensor (pg.6 L209-217).
Regarding claim 2, Kikuchi et al. disclose: the sensing region is reduced in size when the configuration of the elevator door is such that a width of an elevator door aperture has been reduced below a threshold width (rejected on the same basis as claim 1, because as the doors close the sensing region is reduced).
Regarding claim 6, Kikuchi et al. disclose: the position sensor and the auxiliary sensor are configured for movement with the elevator car within an elevator shaft (rejected on the same basis as claim 1).
Regarding claim 7, Kikuchi et al. disclose: the auxiliary sensor is a radar sensor (pg.6 L218-227).
Regarding claim 8, Kikuchi et al. disclose: the auxiliary sensor is a microwave radar sensor (pg.6 L218-227).
Regarding claim 9, Kikuchi et al. disclose: the altering of the sensing region is achieved by the selection of one or more predetermined sensing zones (rejected on the same basis as claim 1).
Regarding claim 12, Kikuchi et al. disclose: an elevator car including: an elevator door sensor arrangement including: a position sensor configured to determine a configuration of an elevator door of an elevator car; an auxiliary sensor configured to monitor for an object in a sensing region outside of the elevator car, the region being an approach to the elevator car; and a door sensor controller configured to output a signal to a door controller indicating that an object has been sensed by the auxiliary sensor in the sensing region, wherein the sensing region is altered in size and/or location based on the configuration of the elevator door as determined by the position sensor, and wherein the auxiliary sensor is mounted for movement with the elevator car within an elevator shaft (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 13, Kikuchi et al. disclose: the auxiliary sensor (fig.3 item 32, pg.6 L209-210) is mounted to an elevator header of the elevator car.
Regarding claim 14, Kikuchi et al. disclose: the auxiliary sensor (fig.3 item 32, pg.6 L209-210) is mounted within the confines of the elevator car.
Regarding claim 15, Kikuchi et al. disclose: the position sensor is mounted for movement with the elevator car within the elevator shaft (rejected on the same basis as claim 1).
Regarding claim 16, Kikuchi et al. disclose: an elevator system including an elevator car, wherein the elevator car includes: an elevator door sensor arrangement including: a position sensor configured to determine a configuration of an elevator door of an elevator car; an auxiliary sensor configured to monitor for an object in a sensing region outside of the elevator car, the region being an approach to the elevator car; and a door sensor controller configured to output a signal to a door controller indicating that an object has been sensed by the auxiliary sensor in the sensing region, wherein the sensing region is altered in size and/or location based on the configuration of the elevator door as determined by the position sensor, and wherein the auxiliary sensor is mounted for movement with the elevator car within an elevator shaft (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (WO 2018025815 A1; pub. Fed. 8, 2018) in view of Pustelniak et al. (US 2001/0045328 A1; pub. Nov. 29, 2001).
Regarding claim 3, Kikuchi et al. are silent about: the sensing region location is moved as the elevator door configuration changes to centre the sensing region with respect to an elevator door aperture.
In a similar field of endeavor, Pustelniak et al. disclose: the sensing region location is moved as the elevator door configuration changes to centre the sensing region with respect to an elevator door aperture (para. [0029]) motivated by the benefits for an elevator that more safe and economically operable (Pustelniak et al. para. [0039]).
In light of the benefits for an elevator that more safe and economically operable as taught by Pustelniak et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kikuchi et al. with the teachings of Pustelniak et al.
Regarding claim 4, Kikuchi et al. are silent about: the position sensor is a light curtain which is also configured to detect an object obstructing the elevator door.
In a similar field of endeavor, Pustelniak et al. disclose: the position sensor is a light curtain which is also configured to detect an object obstructing the elevator door (claim 6) motivated by the benefits for a 3D door safety detection (Pustelniak et al. para. [0009]).
In light of the benefits for a 3D door safety detection as taught by Pustelniak et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kikuchi et al. with the teachings of Pustelniak et al.
Regarding claim 5, Pustelniak et al. disclose: the light curtain includes a plurality of transmitters (fig.1 item 40) and receivers (fig.1 item 42) arranged across an elevator door aperture (claim 6) motivated by the benefits for a 3D door safety detection (Pustelniak et al. para. [0009]).
Regarding claim 10, Kikuchi et al. are silent about: the sensing zones include at least two sensing zones which overlap at least partially.
In a similar field of endeavor, Pustelniak et al. disclose: the sensing zones include at least two sensing zones which overlap at least partially (para. [0028]-[0029], fig.3 shows overlapping regions 34 & 94) motivated by the benefits for an elevator that more safe and economically operable (Pustelniak et al. para. [0039]).
In light of the benefits for an elevator that more safe and economically operable as taught by Pustelniak et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kikuchi et al. with the teachings of Pustelniak et al.
Regarding claim 11, Pustelniak et al. disclose: there are two sensing zones and the selection of the sensing zone as the sensing region is determined by a width of an elevator door aperture (para. [0028]-[0029], fig.3-4 show that movement of the elevator doors changes the sensing region) motivated by the benefits for an elevator that more safe and economically operable (Pustelniak et al. para. [0039]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884